




THIRD AMENDMENT TO
THE LIMITED LIABILITY COMPANY AGREEMENT OF
IRC-IREX VENTURE II, L.L.C
THIS THIRD AMENDMENT TO THE LIMITED LIABILITY COMPANY AGREEMENT OF IRC-IREX
VENTURE II, L.L.C. (this “Amendment”) effective as of January 1, 2015 (the
“Amendment Effective Date”), by and between INLAND EXCHANGE VENTURE, L.L.C.
(f/k/a Inland Exchange Venture Corporation, a Delaware corporation), a Delaware
limited liability company (“Venture Corp.”), and INLAND PRIVATE CAPITAL
CORPORATION (f/k/a Inland Real Estate Exchange Corporation and referenced in the
text of this amendment as “IREX”), a Delaware corporation (“IPCC”).
RECITALS
A.Venture Corp. and IPCC are members of IRC-IREX Venture II, L.L.C. (the
“Company”), which is governed under the terms of that certain Limited Liability
Company Agreement of IRC-IREX Venture II, L.L.C. dated as of May 7, 2009, as
amended by that certain First Amendment to the Limited Liability Company
Agreement of IRC-IREX Venture II, L.L.C. dated January 1, 2011 and that certain
Second Amendment to the Limited Liability Company Agreement of IRC-IREX Venture
II, L.L.C. dated December 31, 2012 (collectively, the “Operating Agreement”).
B.Venture Corp. and IPCC desire to amend various sections of and Exhibits to the
Operating Agreement.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Incorporation of Recitals. The Recitals set forth above are incorporated
herein by reference. Terms not otherwise defined in this Amendment shall have
the meanings set forth in the Operating Agreement.
2.Amendments to Operating Agreement.
A.The definition of “Recommendation Period” is hereby amended by deleting the
words, “December 31, 2014” and in lieu thereof inserting the words, “December
31, 2016”.
B.The dates, “December 31, 2009”, “June 30, 2010”, “January 1, 2010” and “June
30, 2011” appearing in Section 4.3 are hereby deleted and in lieu thereof, the
following words are inserted, respectively, “December 31, 2015”, “June 30,
2016”, “January 1, 2016” and “June 30, 2017”.
C.A new definition is added to Article I of the Operating Agreement as follows:
“Change of Control” shall mean the occurrence of any one or more of the
following:
(a)the occurrence after the date hereof of any of: (i) an acquisition by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Securities Exchange Act of 1934, as amended) of effective
control (whether through legal or beneficial ownership of capital stock of IRC,
by contract or otherwise) of in excess of 25% of the voting securities of IRC;
(ii) IRC merges into or consolidates with any other Person, or any Person merges
into or consolidates with IRC, and, after giving effect to such transaction, the
stockholders of IRC immediately prior to such transaction own less than 75% of
the aggregate voting power of IRC or the successor entity of such transaction;
(iii) IRC sells or transfers all or substantially all of its assets




--------------------------------------------------------------------------------




to another Person and the stockholders of IRC immediately prior to such
transaction own less than 75% of the aggregate voting power of the acquiring
entity immediately after the transaction; or (iv) a replacement at one time or
within a three-year period of more than one-half of the members of the IRC’s
board of directors which is not approved by a majority of those individuals who
are members of IRC’s board of directors on the date hereof (or by those
individuals who are serving as members of IRC’s board of directors on any date
whose nomination to IRC’s board of directors was approved by a majority of the
members of IRC’s board of directors who are members on the date hereof);
provided, however, that any transaction or series of transactions, as
applicable, that would otherwise qualify under any one or more of categories (i)
through (iv) above shall not constitute a Change of Control so long as the
entity in control following the transaction is one of the following: (A) any
Affiliate controlled by IRC; (B) The Inland Group, Inc. (“TIGI”); or (C) any
Affiliate of TIGI; or
(b)a vote by the holders of the requisite number of outstanding shares of IRC
under IRC’s charter, bylaws and applicable state law of any plan or proposal for
the liquidation or dissolution of IRC.”
D.Section 4.5 is deleted in its entirety and in lieu thereof the following is
inserted:
“4.5 Asset Management, Property Management and Dealer Manager Agreements.
(a)Prior to the acquisition of any Target Property, IREX shall cause each
Venture Sub shall enter into an Asset Management Agreement with its Venture Sub
Manager using an agreement in form and substance as attached hereto as Exhibit C
(each, an “Asset Management Agreement”). Each Asset Management Agreement shall
provide for an annual fee ranging from 0.25 percent to 0.75 percent of the
purchase price of the Target Property, as determined by the Syndication Proposal
(the “Management Fee”) to be paid by the Venture Sub to the Venture Sub Manager
on a monthly basis. IREX shall cause each Venture Sub Manager to remit each
monthly payment of the Management Fee to the Company, and the Company shall
distribute the Management Fee to each Member as follows: (i) one-third of the
Management Fee shall be distributed to Venture Corp.; and (ii) two-thirds of the
Management Fee shall be distributed to IREX; provided; however, in the event of
a Co-Equity Advance, the Management Fee paid to Venture Corp. shall be reduced
by the product of the IREX percentage interest in the Co-Equity Syndication
(e.g. the percentage sum of the IREX Co-Equity Advance plus all Co-Additional
Equity Advances) multiplied by the Management Fee paid to Venture Corp., and
such product shall be paid to IREX. Notwithstanding anything to the contrary
herein, and with respect only to any Asset Management Agreement entered into
after the Amendment Effective Date (each, an “Affected Asset Management
Agreement”), if IRC experiences a Change of Control, each Venture Sub Manager
that is party to an Affected Asset Management Agreement shall retain the full
amount of each monthly payment of the Management Fee and Venture Corp. shall no
longer be entitled to any payment of any Management Fee pursuant to such
Affected Asset Management Agreement; provided, however, that with respect to any
Management Fee payable pursuant to an Affected Asset Management Agreement for
the calendar month in which the Change of Control occurred, IREX shall cause
each Venture Sub Manager to remit a portion of such Management Fee to the
Company on a pro rata basis through the date of the Change




--------------------------------------------------------------------------------




of Control, and the Company shall distribute such Management Fee to each Member
in accordance with this Section 4.5(a).
(b)Prior to the acquisition of any Target Property, each Venture Sub shall enter
into a Property Management Agreement with ICPM using an agreement in form and
substance as attached hereto as Exhibit D (each, a “Property Management
Agreement”). Each Property Management Agreement shall provide for, among other
things, a property management fee of 3.9 percent on multi-tenant Target
Properties and 1.9 percent on single tenant Target Properties, based on
collected gross income from the Target Property tenants. In addition, ICPM may
charge a 15 percent administrative fee in the event that a single tenant Target
Property lease requires the landlord to provide common area maintenance.
Notwithstanding anything to the contrary herein, if IRC experiences a Change of
Control: (i) with respect only to any Property Management Agreement entered into
after the Amendment Effective Date but prior to the date of such Change of
Control (each, an “Affected Property Management Agreement”), IREX shall have the
right to cause any Venture Sub that is party to an Affected Property Management
Agreement to terminate such Affected Property Management Agreement by providing
not less than thirty (30) days’ prior written notice to ICPM; and (ii) with
respect to any Target Property acquired on or after the date of such Change of
Control, the requirement that each Venture Sub enter into a Property Management
Agreement with ICPM shall no longer be in effect.
(c)After the acquisition of a Target Property and preparation of the proposed
Private Placement Memorandum, the Venture Sub shall submit the proposed Private
Placement Memorandum to Inland Securities Corporation, a Delaware corporation,
for its review and comments. Upon Inland Securities Corporation’s approval of
the proposed Private Placement Memorandum, the Venture Sub shall enter into a
Placement Agent Agreement with Inland Securities Corporation for the applicable
1031 Program in the form and substance of Exhibit E. If the Venture Sub and
Inland Securities Corporation cannot agree on the terms of a 1031 Program for
the Target Property by the Venture Sub, an Abandoned Syndication of the Target
Property shall result.”
E.Section 4.6 is amended by adding the following to the end of the existing
Section 4.6:
Notwithstanding anything to the contrary herein with respect only to any Target
Property acquired after the Amendment Effective Date, if IRC experiences a
Change of Control, Venture Corp. shall have the option to request that IREX pay
Venture Corp. for the aggregate amount of any outstanding Equity Advances and
outstanding Additional Equity Advances relating to such Target Property(ies).
IREX shall make such payment to Venture Corp. in full within thirty (30) days of
written notice from Venture Corp. exercising such option.
F.A new Section 14.13 is added to the Operating Agreement, as follows:
“4.13 Monthly Reports
. On or before the fifteenth calendar day of each month during the term of this
Agreement (the “Report Notification Date”), IREX or its Affiliate shall deliver,
in electronic format, templates of each of the Property Management Reports (as
defined herein) to a representative of Venture Corp. Venture Corp. shall
complete, or shall




--------------------------------------------------------------------------------




cause ICPM to complete, each of the Property Management Reports for the
preceding calendar month, and shall deliver, or cause ICPM to deliver, such
completed Property Management Reports to IREX via electronic mail to
isight@inlandgroup.com no later than five calendar days after the Report
Notification Date; provided, however, that if the template of one or more of the
Property Management Reports changes materially in any given month, Venture Corp.
shall have an additional five calendar days to complete and deliver the Property
Management Reports. As used herein, “Property Management Reports” means, with
respect to all Target Properties managed by ICPM pursuant to Property Management
Agreements: (a) a Building Ownership Report, in the form attached to this
Amendment as Exhibit D; (b) a Tenant Ownership Report, in the form attached to
this Amendment as Exhibit E; (c) a Renewal Report, in the form attached to this
Amendment as Exhibit F; and (d) a Renewal and Expiration Report, in the form
attached to this Amendment as Exhibit G.”
G.Exhibit C of the Operating Agreement is hereby deleted in its entirety and in
lieu thereof Exhibit A attached to this Amendment is inserted.
H.Exhibit D of the Operating Agreement is hereby deleted in its entirety and in
lieu thereof Exhibit B attached to this Amendment is inserted.
I.Exhibit E of the Operating Agreement is hereby deleted in its entirety and in
lieu thereof Exhibit C attached to this Amendment is inserted.
3.In all other respects, the Operating Agreement (as amended by this Amendment)
shall remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to the
Limited Liability Company Agreement of IRC-IREX Venture II, L.L.C. as of the day
and year first above written.
MEMBERS:
INLAND PRIVATE CAPITAL CORPORATION (f/k/a Inland Real Estate Exchange
Corporation), a Delaware corporation


By:                         
Its:    President


INLAND EXCHANGE VENTURE, L.L.C., a Delaware limited liability company
By:      Inland Venture, L.L.C., a Delaware limited liability company, its sole
member
By:  Inland Real Estate Corporation, a Maryland corporation, its sole member
By:                        
Its:                        




--------------------------------------------------------------------------------




REAFFIRMATION OF JOINDER AGREEMENT


The undersigned (individually or collectively, as the context requires, “Joinder
Party”) hereby acknowledges and agrees that it has read and reviewed the
foregoing Third Amendment to the Limited Liability Company Agreement of IRC-IREX
Venture II, L.L.C. (“Amendment”) effective as of January 1, 2015, by and between
Inland Exchange Venture, L.L.C. (f/k/a Inland Exchange Venture Corporation, a
Delaware corporation), a Delaware limited liability company (“IRC”), and Inland
Private Capital Corporation (f/k/a Inland Real Estate Exchange Corporation), a
Delaware corporation (“IPCC”) to which this Reaffirmation of Joinder Agreement
has been attached. Capitalized terms used but not defined herein shall have the
meanings set forth in the Limited Liability Company Agreement of IRC-IREX
Venture II, L.L.C., dated as of May 7, 2009, by and between IRC and IPCC, as
amended by that certain First Amendment to the Limited Liability Company
Agreement of IRC-IREX Venture II, L.L.C., dated January 1, 2011 and that certain
Second Amendment to the Limited Liability Company Agreement of IRC-IREX Venture
II, L.L.C. dated December 31, 2012 (collectively, the “Operating Agreement”).


For ten dollars ($10.00) and other good and valuable consideration, the
undersigned hereby confirms and ratifies that the Joinder to the Operating
Agreement (“Joinder Agreement”), executed by the undersigned, remains in full
force and effect notwithstanding the execution and delivery of the Amendment and
agrees that all of the undersigned’s obligations under the Joinder Agreement
shall remain in full force and effect, as may be specifically modified and
amended by the Amendment.


The undersigned further acknowledges that this Reaffirmation of Joinder
Agreement is given as a material inducement to IRC and IPCC to execute the
Amendment.
    
IN WITNESS WHEREOF, the undersigned, by its duly authorized officer, has caused
this Reaffirmation of Joinder Agreement to be duly executed and delivered as of
the ____ day of ____________, 2015.




JOINDER PARTY:


INLAND REAL ESTATE CORPORATION,
a Maryland corporation


By:                         
Name:    Mark Zalatoris
Title:
President / CEO





--------------------------------------------------------------------------------




ASSET MANAGEMENT AGREEMENT
THIS ASSET MANAGEMENT AGREEMENT (this “Agreement”), dated as of _______ __,
20__, is entered into by and between __________ DST, a Delaware statutory trust
(the “Trust”), and __________ Exchange, L.L.C., a Delaware limited liability
company (the “Manager”).
WITNESSETH
A.The Trust owns the property legally described on Exhibit A attached hereto and
made a part hereof (the “Premises”).
B.    The Trust desires to avail itself of the experience, sources of
information, advice, assistance and facilities available to the Manager and to
have the Manager undertake the duties and responsibilities hereinafter set
forth, as provided herein.
C.    The Manager is willing to undertake to render these services, on the terms
and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.    Term and Termination.
(a)    The term of this Agreement shall begin on _______ __, 20__ and end on
_______ __, 20__ (the “Termination Date”). Unless terminated as provided in
Section 1(b) below, the term shall thereafter automatically renew for successive
one-year periods.
(b)    This Agreement may be terminated by either party, prior to the
Termination Date or the expiration of any renewal term, for a default hereunder,
provided that the non-defaulting party gives no less than sixty (60) days’
notice to the defaulting party of the default and the defaulting party fails to
cure such default within a reasonable period of time thereafter; provided,
however, that neither party may terminate the Agreement unless the following
events have first occurred: (1) all requirements of any loan encumbering the
Premises, as are applicable to the Manager, have been satisfied; and (2) in the
event that Inland Private Capital Corporation (the “Sponsor”) or its affiliate
(each, an “Inland Guarantor”) has executed any guaranties of such loan or
indemnities in favor of any lender, the Trust has obtained and delivered to
Inland Guarantor and to Manager a release from the lender (the “Release”)
releasing the Inland Guarantor from all liability under such guaranties or
indemnities, as applicable, from and after the Termination Date, which Release
shall be in form and substance acceptable to each Inland Guarantor.
(c)    The parties hereby agree that in the event of a termination or threatened
termination of this Agreement by the Trust without complying with the terms of
Section 1(b) hereof requiring the Trust to obtain the Release in favor of Inland
Guarantor, either of Manager or any Inland Guarantor may seek injunctive relief
against the Trust to restrain such termination, the parties agreeing that the
remedy at law for a breach of such covenant is not adequate.
2.    Management Duties. The Manager shall consult with the Trust and shall
furnish advice and recommendations with respect to all aspects of the business
and affairs of the Trust. The Manager shall inform the Trust of factors that
come to the Manager’s attention that may, in its opinion, influence the policies
of the Trust. The Manager shall use its commercially reasonable efforts to
perform the services set forth below. If the Trust requests any services beyond
those specified below, Manager may agree to provide the requested services upon
terms mutually agreeable to Trust and Manager.




--------------------------------------------------------------------------------




(a)managing the Trust’s day-to-day operations, consistent with the investment
objectives of the Trust, including developing business plans that are consistent
with the Trust’s objectives and will maximize the returns to the Trust;
(b)reviewing all performance and financial information related to the Premises
on a periodic basis;
(c)reviewing the capital markets on an ongoing basis to take advantage of
financing opportunities that will enhance the returns to the Trust (subject to
the limitations set forth in the governing documents of the Trust or any
successor thereto), and to perform underwriting analyses of the Premises;
(d)evaluating market conditions in the immediate area surrounding the Premises
to determine the most beneficial time to market the Premises for sale prior to
the maturity date of any loan;
(e)at the request of the Trust, appealing, or causing a third party to appeal,
any assessed valuation for real estate taxes that exceeds the Manager’s, or the
third party’s, opinion of assessed value of the Premises based on existing
performance information and comparables, subject to reimbursement from the Trust
of costs associated therewith;
(f)monitoring, or causing a third party to monitor, property and liability
insurance premiums, as well as claims made against the Premises. In the event of
a casualty loss, working with, or retaining a third party to work with, the
insurance provider and lender, as applicable, on the final settlement;
(g)investigating and conducting relations with lenders, consultants,
accountants, brokers, third party asset managers, attorneys, underwriters,
appraisers, insurers, corporate fiduciaries, banks, builders and developers,
sellers and buyers of investments and persons acting in any other capacity
specified by the Trust from time to time, and entering into contracts in the
Trust’s name with, and retaining and supervising services performed by, such
parties in connection with the Premises;
(h)cooperating with any property managers in connection with property services
and other activities relating to the Premises;
(i)providing loan payment services in connection with any loan encumbering the
Premises, including paying all amounts due to the lender in accordance with the
payment schedule established by the Trust, provided that all such payments shall
be made on behalf of the Trust out of funds collected by the Trust;
(j)preparing financial reports for any lenders, as required or requested;
(k)managing the Premises’ reserve account, if any;
(l)providing bookkeeping and accounting services for the Premises;
(m)administering monthly cash distributions to the investors in the Trust, as
applicable, in accordance with the governing documents of the Trust or any
successor thereto;
(n)acting on behalf of the Trust to communicate with investors, brokers,
dealers, financial advisors and custodians, whether by in person, written,
electronic or telephonic means;
(o)providing the Trust with the information it will need to prepare its federal
income tax return by no later than March 31 of each year following the reporting
tax year;




--------------------------------------------------------------------------------




(p)providing office space, equipment and personnel as required for the
performance of the foregoing services as Manager, subject to reimbursement from
the Trust of costs associated therewith;
(q)maintaining the Trust’s books and records;
(r)undertaking and performing all services or other activities necessary and
proper to carry out the Trust’s investment objectives, including providing
secretarial, clerical and administrative assistance for the Trust, in each case
as subject to reimbursement from the Trust of costs associated therewith.
Notwithstanding the foregoing, in the event that any tenants or tenants of the
Premises have the obligation, pursuant to its or their leases, to perform any or
all of the aforementioned functions, the Manager shall not be required to
perform the same functions during the time when the leases are in full force and
effect.
3.    Advances. In no event shall Manager be required to advance its own money
in payment of any indebtedness, taxes, assessments or premiums.
4.    Insurance. The Trust agrees and does hereby give Manager the exclusive
authority to procure, or cause a third party to procure, and carry the necessary
insurance policies for the Premises, naming the Trust, the Manager and any
lender, as applicable, as insureds, which policies shall be adequate to protect
their interests and in form, substance, and amounts reasonably determined by the
Manager. The premiums for all such insurance shall be paid by the Manager from
the gross income generated by the Premises as part of operational expenses,
provided sufficient gross income is available. [DRAFTING NOTE: For a Zero Coupon
program, replace this sentence with “The premiums for all such insurance shall
be paid by the Manager from the Trust’s reserve account.”] All such insurance
policies shall provide that Manager shall receive at least thirty (30) days’
written notice prior to cancellation of the policy.
5.    Compensation.
(a)The Trust agrees to pay Manager a monthly management fee for performing the
services set forth in this Agreement in an amount equal to $__________, which
fee shall be paid from the gross income generated by the Premises. [DRAFTING
NOTE: For a Zero Coupon program, replace this sentence with “The Trust agrees to
pay Manager a monthly management fee for performing the services set forth in
this Agreement in an amount equal to $__________, which fee shall be paid from
the Trust’s reserve account.”]
(b)[If the Premises is refinanced, the Trust shall pay Manager a fee equal to
one percent (1%) of the new mortgage loan amount, plus reimbursement of any
out-of-pocket expenses incurred by the Manager in connection with the financing,
including but not limited to third party reports, legal fees, application fees,
and mortgage brokerage fees to both non-affiliate and affiliate mortgage
brokers.]
(c)[Upon the sale of the Premises, the Trust shall pay to Manager, or an
affiliate thereof, a back-end sales commission in an amount not to exceed the
lesser of (i) one-half of the real estate or brokerage commission that is
reasonable, customary, and competitive for the sale of property comparable to
the Premises in size, type and location; or (ii) one and one-half percent (1.5%)
of the gross sales price of the Premises (the “Disposition Fee”); provided,
however, in no event shall the sum of the Disposition Fee and any commissions
paid to unaffiliated third parties in connection with the sale of the Premises
exceed the lesser of: (x) the real estate or brokerage commission that is
reasonable, customary, and competitive for the sale of property comparable to
the Premises in size,




--------------------------------------------------------------------------------




type and location; or (y) an amount equal to three percent (3%) of the gross
sales price of the Premises.]
(d)Manager may decide, in its sole discretion, to be paid an amount less than
the total amounts to which it is entitled with respect to any fee described in
this Section 5, and the excess amount that is not paid may, in the Manager’s
sole discretion, be waived permanently or, as applicable, deferred or accrued,
without interest, to be paid at a later point in time.
6.    Reimbursement. In addition to the compensation paid to the Manager
pursuant to Section 5 hereof, and subject to the limits herein, the Trust shall
reimburse the Manager for all expenses attributable to the Trust paid or
incurred by the Manager in providing certain services hereunder, including the
following:
(a)the actual cost of goods and services purchased for and used by the Trust and
obtained from entities not affiliated with the Manager;
(b)expenses of managing and operating the Premises, whether or not payable to an
affiliate of the Trust;
(c)expenses associated with appealing, or causing a third party to appeal, any
assessed valuation for real estate taxes;
(d)expenses associated with distributions paid or caused to be paid by the Trust
to its investors;
(e)expenses associated with investor communications including the cost of
preparing, printing and mailing any reports required by governmental entities;
(f)expenses associated with office space and equipment used by the Manager in
carrying out services for the Trust;
(g)administrative service expenses charged to, or for the benefit of, the Trust
by non-affiliated third parties; and
(h)audit, accounting and legal fees charged to, or for the benefit of, the Trust
by non-affiliated third parties.
7.    Indemnification.
(a)The Trust agrees to indemnify, defend, protect, save, and hold the Manager
and each Inland Guarantor, and all of their respective members, shareholders,
officers, directors, employees, agents, managers, successors and assigns
(collectively, “Indemnified Parties”) harmless from and against any and all
claims, causes of action, demands, suits, proceedings, loss, judgments, damage,
liabilities, awards, liens, fines, costs, attorney’s fees and expenses, of every
kind and nature whatsoever (collectively, “Losses”) arising in connection with
this Agreement; provided, however, that such indemnification shall not extend to
any such Losses arising out of the willful misconduct, gross negligence or
unlawful acts (such unlawfulness having been adjudicated by a court of proper
jurisdiction) of Manager or any of the other Indemnified Parties. Manager shall
not be liable for any error of judgment or for any mistake of fact or law
undertaken or omitted in good faith, or for anything which it may do or refrain
from doing, except in cases of willful misconduct, gross negligence or unlawful
acts (such unlawfulness having been adjudicated by a court of proper
jurisdiction).
(b)The Trust hereby warrants and represents to Manager that to the best of
Trust’s knowledge, neither the Premises, nor any part thereof, has previously
been or is presently being used to treat, deposit, store, dispose of or place
any hazardous substance, that may subject Manager to liability or claims under
the Comprehensive Environmental Response, Compensation and Liability




--------------------------------------------------------------------------------




Act of 1980 (42 U.S.C.A. Section 9607) or any constitutional provision, statute,
ordinance, law, or regulation of any governmental body or of any order or ruling
of any public authority or official thereof, having or claiming to have
jurisdiction thereover. Further, the Trust agrees to indemnify, protect, defend,
save and hold the Indemnified Parties harmless from any and all Losses
involving, concerning or in any way related to any past, current or future
allegations regarding treatment, depositing, storage, disposal or placement by
any party other than Manager of hazardous substances on the Premises.
8.    Additional Right to Terminate. In the event it is alleged or charged that
any improvements on the Premises or any equipment therein or any act or failure
to act by the Trust with respect to the Premises or the sale, rental, or other
disposition thereof fails to comply with, or is in violation of, any of the
requirements of any constitutional provision, statute, ordinance, law, or
regulation of any governmental body or any order or ruling of any public
authority or official thereof having or claiming to have jurisdiction thereover,
and the Manager, in its sole and absolute discretion, considers that the action
or position of the Trust, with respect thereto, may result in damage or
liability to the Manager, the Manager shall have the right to terminate this
Agreement at any time by written notice to the Trust of its election so to do,
which termination shall be effective upon the service of such notice. Such
termination shall not release the indemnities of the Trust set forth in this
Agreement, including, but not limited to, those set forth in Section 7 and shall
not terminate any liability or obligation of the Trust to the Manager for any
payment, reimbursement, or other sum of money then due and payable to the
Manager hereunder.
9.    Payment of Fees and Actions upon Termination. The Trust shall pay or
reimburse the Manager for any sums of money due it under this Agreement for
services and advances prior to termination of this Agreement. All provisions of
this Agreement that require the Trust to have insured, or to protect, defend,
save, hold and indemnify or to reimburse the Manager shall survive any
expiration or termination of this Agreement and, if Manager is or becomes
involved in any claim, proceeding or litigation by reason of having been the
Manager for the Trust, such provisions shall apply as if this Agreement were
still in effect.
Further, upon termination of this Agreement, the Manager shall cooperate with
the Trust and take all reasonable steps requested by the Trust to assist it in
making an orderly transition of the functions performed by the Manager. The
parties understand and agree that the Manager may withhold funds for sixty (60)
days after the end of the month in which this Agreement is terminated to pay
bills previously incurred but not yet invoiced and to close accounts. Should the
funds withheld be insufficient to meet the obligation of the Manager to pay
bills previously incurred, the Trust shall advance sufficient funds to the
Manager to ensure fulfillment of Manager’s obligation to do so within ten (10)
days of receipt of notice and an itemization of such unpaid bills. Upon
termination, the Trust shall specifically assume in writing all obligations
under any third-party agreements entered into by the Manager pursuant to Section
2(g) on behalf of the Trust.
10.    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered: (a) when
delivered personally or by commercial messenger; (b) one (1) business day
following deposit with a recognized overnight courier service, provided the
deposit occurs prior to the deadline imposed by the overnight courier service
for overnight delivery; or (c) when transmitted, if sent by facsimile copy,
provided confirmation of receipt is received by sender and such notice is sent
by an additional method provided hereunder; in each case above provided the
notice or other communication is addressed to the intended recipient thereof as
set forth below:




--------------------------------------------------------------------------------




FOR OWNER:    
_____________________
a Delaware Statutory Trust
ATTN: Joseph Binder
2901 Butterfield Road            
Oak Brook, Illinois 60523            
Fax: #630/645-3783            


FOR MANAGER:
_____________________
a Delaware limited liability company
ATTN: Venton J. Carlston
2901 Butterfield Road            
Oak Brook, Illinois 60523            
Fax: #630/645-3783
11.    No Third Party Rights. Nothing contained herein shall be construed as
creating any rights in third parties who are not the parties to this Agreement
(other than in favor of any Inland Guarantor with respect to the Release of the
Inland Guarantor as set forth in Section 1(b) hereof and the remedy set forth in
Section 1(c) hereof), nor shall anything contained herein be construed to impose
any liability upon Trust or Manager for the performance by the Trust or Manager
under any other agreement they have entered into or may in the future enter
into, without the express written consent of the other having been obtained.
12.    No Partnership or Joint Venture. Nothing contained in this Agreement
shall be deemed or construed to create a partnership or joint venture between
the Trust and Manager or to cause either party to be responsible in any way for
the debts or obligations of the other or any other party, it being the intention
of the parties that the only relationship hereunder is that of Manager and
principal.
13.    Interpretation; Governing Law. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. This Agreement, its
validity, performance and enforcement shall be construed in accordance with, and
governed by, the laws of the State of Illinois.
14.    Entire Agreement. This Agreement contains the entire Agreement of the
parties relating to the subject matter hereof, and there are no understandings,
representations or undertakings by either party except as herein contained. This
Agreement may be modified solely by a written agreement executed by both parties
hereto.
15.    Assignment. The Manager may not assign this Agreement except to a
successor organization that acquires substantially all of its property and
carries on the affairs of the Manager; provided that following




--------------------------------------------------------------------------------




the assignment, the persons who controlled the operations of the Manager
immediately prior thereto (the “Control Persons”), control the operations of the
successor organization, including the performance of duties under this
Agreement; provided, further, that if at any time subsequent to the assignment
the Control Persons cease to control the operations of the successor
organization, the Trust may thereupon terminate this Agreement.  This Agreement
shall not be assignable by the Trust, by operation of law or otherwise, without
the consent of the Manager.  Any permitted assignment of this Agreement shall
bind the assignee hereunder in the same manner as the assignor is bound
hereunder.
16.    Attorneys’ Fees. If any party hereto defaults under the terms or
conditions of this Agreement, the defaulting party shall pay the non-defaulting
party’s court costs and attorneys’ fees incurred in the enforcement of any
provision of this Agreement.
17.    Waiver. The failure of either party to this Agreement to, in any one or
more instances, insist upon the performance of any of the terms, covenants or
conditions of this Agreement, or to exercise any rights or privileges conferred
in this Agreement, shall not be construed as thereafter waiving any such terms,
covenants, conditions, rights or privileges, but the same shall continue in full
force and effect as if no such forbearance or waiver had occurred.
18.    Ambiguities. This Agreement is deemed to have been drafted jointly by the
parties, and any uncertainty or ambiguity shall not be construed for or against
either party as an attribution of drafting to either party.


[BALANCE OF PAGE LEFT INTENTIONALLY BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have affixed or caused to be affixed
their respective signatures as of the date first above written.
TRUST:


_____________________, a Delaware statutory trust


By:     _____________________,
a Delaware limited liability company, its signatory trustee


By:     Inland Private Capital Corporation,
    a Delaware corporation, its sole member
                         
By:     __________________________
                        
Its: __________________________


MANAGER:
    
_____________________, a Delaware limited liability company


By:
Inland Private Capital Corporation,

a Delaware corporation, its sole member


By: _________________________
                
Its: _________________________














--------------------------------------------------------------------------------




EXHIBIT A
Legal Description (See Attached)






--------------------------------------------------------------------------------




Property Management Agreement
This Property Management Agreement (this “Agreement”), dated as of [__________]
[__], 20[__] (the “Effective Date”), is entered into by and between [DST], a
Delaware statutory trust (“Owner”), and Inland Commercial Property Management,
Inc., a Delaware corporation (“Property Manager”).


WITNESSETH
A.    Owner desires to avail itself of the experience, sources of information,
advice, assistance and facilities available to the Property Manager and to have
the Property Manager provide property management services and undertake the
duties and responsibilities hereinafter set forth, all as provided herein; and
B.    Property Manager is willing to undertake to render these services on the
terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.Exclusive Management. Owner hereby engages Property Manager exclusively, to
perform the services described herein for the property legally described on
Exhibit A attached hereto and made a part hereof (the “Premises”), upon the
terms and conditions hereinafter set forth herein and Property Manager accepts
such exclusive engagement.
2.Term and Termination.
a.Term. The term of this Agreement shall begin on the Effective Date and
continue for one (1) year thereafter (the “Initial Term”). Unless terminated as
provided in Section 2(b) below, the term shall thereafter automatically renew
for successive one-year periods (each, a “Renewal Term”), with the first such
one-year renewal period commencing on __________________, 20[__], and ending on
_________________________, 20[__].
b.Termination.
i.Either party may terminate this Agreement if not less than sixty (60) days
prior to the expiration of the Initial Term or the current Renewal Term, as
applicable, it notifies the other party hereto in writing that it elects to
terminate this Agreement, in which case this Agreement shall be terminated on
the last day of the Initial Term or the current Renewal Term, as applicable.
ii.At the sole option of the Owner, this Agreement shall be terminated
immediately upon written notice of termination from the Owner to the Property
Manager if any of the following events occurs:
A.
the Property Manager violates any provision of this Agreement and fails to cure
such violation on or before thirty (30) days after receipt of written notice of
such violation from Owner;

B.
a court of competent jurisdiction enters a decree or order for relief in respect
of the Property Manager in any involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Property Manager or for any substantial part of its





--------------------------------------------------------------------------------




property or orders the winding up or liquidation of the Property Manager’s
affairs; or
C.
the Property Manager commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Property
Manager or for any substantial part of its property, or makes any general
assignment for the benefit of creditors, or fails generally to pay its debts, as
they become due.

The Property Manager agrees that if any of the events specified in subsections
(B) and (C) of this Section 2(b)(ii) occur, it will give written notice thereof
to the Company within seven (7) days after the occurrence of any such event.
iii.This Agreement may be terminated at any time upon mutual consent of both
parties.
iv.This Agreement may be terminated by Owner or Property Manager effective as of
the date of sale of the Premises by Owner.
v.If at any time during the Initial Term or any Renewal Term, the Owner or
Owner’s signatory trustee experiences an Owner Change of Control, as hereinafter
defined, the Property Manager shall have the right to terminate this Agreement,
without cause, upon not less than thirty (30) days prior written notice to the
Owner. For purposes hereof, an “Owner Change of Control” shall mean any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Owner or its
signatory trustee to any person or group of related persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended; provided,
however, that any sale, lease, exchange or transfer to (including, without
limitation, any merger or other business combination with or into) any of the
following entities shall not constitute an Owner Change of Control so long as
the entity with which such sale, lease, exchange or transfer occurs is receiving
substantially the same services from the Property Manager provided to the Owner
under this Agreement: (A) any entity controlled by an affiliate of the signatory
trustee of the Owner, (B) any entity that is part of The Inland Real Estate
Group of Companies, Inc. or (C) any affiliate controlled by any of the entities
listed in clauses (A) or (B) above.
vi.If at any time during the Initial Term or any Renewal Term, Inland Real
Estate Corporation, a Maryland corporation and an affiliate of the Property
Manager (“IRC”), experiences an IRC Change of Control, as hereinafter defined,
the Owner shall have the right to terminate this Agreement, without cause, upon
not less than thirty (30) days prior written notice to the Property Manager. For
purposes hereof, an “IRC Change of Control” shall mean: (A) the occurrence after
the date hereof of any of: (I) an acquisition by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended) of effective control (whether through legal or
beneficial ownership of capital stock of IRC, by contract or otherwise) of in
excess of 25% of the voting securities of IRC; (II) IRC merges into or
consolidates with any other person or entity, or any person or entity merges
into or consolidates with IRC, and, after giving effect to such transaction, the
stockholders of IRC immediately prior to such transaction own less than 75% of
the aggregate voting power of IRC or the successor entity of such transaction;
(III) IRC sells or transfers all or substantially all of its assets to another
person or entity and the stockholders of IRC immediately prior to such
transaction own less than 75% of the aggregate voting power of the acquiring
entity immediately after the transaction; or (IV) a replacement at one time or




--------------------------------------------------------------------------------




within a three-year period of more than one-half of the members of the IRC’s
board of directors which is not approved by a majority of those individuals who
are members of IRC’s board of directors on the date hereof (or by those
individuals who are serving as members of IRC’s board of directors on any date
whose nomination to IRC’s board of directors was approved by a majority of the
members of IRC’s board of directors who are members on the date hereof);
provided, however, that any transaction or series of transactions, as
applicable, that would otherwise qualify under any one or more of categories (I)
through (IV) above shall not constitute an IRC Change of Control so long as the
entity in control following the transaction is one of the following: (x) any
affiliate controlled by IRC; (y) The Inland Group, Inc. (“TIGI”); or (z) any
affiliate of TIGI; or (B) a vote by the holders of the requisite number of
outstanding shares of IRC under IRC’s charter, bylaws and applicable state law
of any plan or proposal for the liquidation or dissolution of IRC
3.Property Manager Duties. Owner hereby gives Property Manager the exclusive
authority and power, as agent for Owner, to provide the services listed in this
Section 3 and elsewhere in this Agreement. Property Manager shall be entitled at
all times to manage the Premises in accordance with Property Manager’s standard
operating policies and procedures all in accordance with the budget approved by
Owner, except to the extent that any specific provisions contained herein are to
the contrary, in which case Property Manager shall manage the Premises
consistent with the specific provisions of this Agreement.
a.Collection of Gross Income.
i.Property Manager shall collect all rents and assessments and other monies due
Owner related to the Premises (all such items being referred to herein as “Gross
Income”). Property Manager shall give Owner receipts therefor and, subject to
any lock-box provisions set forth in the applicable loan documents, deposit all
such Gross Income collected hereunder in Property Manager’s custodial account
which Property Manager will open and maintain, in a state or national bank of
Property Manager’s choice, exclusively for the Premises and any other properties
owned by Owner (or any entity that is owned or controlled by the parent of
Owner) and managed by Property Manager. Owner agrees that Property Manager shall
be authorized to maintain a reasonable minimum balance (to be determined jointly
from time to time) in the custodial account. Property Manager may endorse any
and all checks received in connection with the operation of the Premises and
drawn to the order of Owner and Owner upon request, shall furnish Property
Manager’s depository with an appropriate authorization for Property Manager to
make the endorsement.
ii.When applicable, Property Manager shall collect and bill for security
deposits, assessments and other items, including but not limited to calculating,
preparing and mailing all invoices for tenant payments for real estate taxes,
property liability and other insurance, damages and repairs, common area
maintenance, tax reduction fees and all other tenant reimbursements,
administrative charges, proceeds of rental interruption insurance, parking fees,
income from coin operated machines and other miscellaneous income as stipulated
in the leases. At the request of Owner, Property Manager will administer, and
create if necessary, a bill-back program for tenant utility consumption unless
prohibited by local law.
b.Payment of Expenses. From the custodial account established for the Premises,
Property Manager shall pay all expenses of Owner with respect to the Premises
from the Gross Income collected in accordance with Section 3(a)(i) hereof. In
the event that expenses paid pursuant to this Section 3(b) exceed Gross Income
for any monthly period, Property Manager shall notify Owner of same. Owner shall
pay the excess amount immediately upon request from Property Manager. Nothing
herein contained shall obligate Property Manager to advance its own funds on
behalf of Owner. It is understood that the Gross Income will be used first, to
pay operational expenses, including compensation to the Property Manager in the
form of the property management fee (as set forth in Section 6(a) hereof); and
second, to pay any mortgage




--------------------------------------------------------------------------------




indebtedness, including real estate tax and insurance impounds; provided
however, such payments will only be made if sufficient Gross Income is
available; provided, further, that nothing in this Agreement shall be
interpreted in such a manner as to obligate the Property Manager to pay from
Gross Income, any expenses incurred by Owner prior to the commencement of this
Agreement, except to the extent the Owner advances additional funds to pay such
expenses.
c.Annual Budgets. Property Manager shall prepare an annualized budget for the
operation of the Premises and submit the same to Owner for approval (the
“Annualized Budget”). Property Manager will use its commercially reasonable
efforts to operate the Premises pursuant to the Annualized Budget; provided,
however, Property Manager shall have no liability to Owner for failure to meet
such Annualized Budget. The first Annualized Budget has been prepared and
approved for the year commencing on the Effective Date and ending on December
31, 20[__]. Notwithstanding the period covered by the first Annualized Budget,
all subsequent Annualized Budgets shall cover the period from January 1st of
each year through December 31st of the same year. The proposed Annualized Budget
for each calendar year shall be submitted by Property Manager to Owner by
November 1st of the year preceding the year for which it applies, and Owner
shall notify Property Manager within thirty (30) days after receipt of such
Annualized Budget as to whether Owner has or has not approved the proposed
Annualized Budget. If Owner does not approve the proposed Annualized Budget,
Owner shall notify Property Manager of the specifics of such disapproval within
such thirty (30) day period and Property Manager shall make the necessary
amendments to the Annualized Budget no later than December 20th. During the time
Property Manager is preparing these amendments, Property Manager will continue
to operate the Premises according to the last approved Annualized Budget.
Owner’s approval of the Annualized Budget shall constitute approval for Property
Manager to expend sums for all budgeted expenditures, without the necessity to
obtain additional approval of Owner under any other expenditure limitations as
set forth elsewhere in this Agreement.
d.Non-Budgeted Expenses. Property Manager shall secure the approval of, and
execution of appropriate agreements by, Owner for any non-budgeted and
non-emergency/contingency capital items, alterations or other expenditures in
excess of $50,000, securing for each item at least three (3) written bids, if
practicable, or providing evidence satisfactory to Owner that the agreed amount
is lower than industry standard pricing, from responsible contractors. Property
Manager shall have the right from time to time during the term hereof, to
contract with and make purchases from its affiliates and third party agents;
provided that contract rates and prices are competitive with other available
sources. Property Manager, at any time, and from time to time, may request and
receive the prior written authorization of Owner for any one or more purchases
or other expenditures, notwithstanding that Property Manager may otherwise be
authorized hereunder to make such purchases or expenditures.
e.Third-Party Agreements. Owner hereby appoints Property Manager as Owner’s
authorized agent for the purpose of executing, as agent for Owner, any leases
with tenants and agreements with third-parties necessary for operation of the
Premises. For example, and not in limitation of the foregoing, Property Manager
shall negotiate and enter into contracts for services and items in the
Annualized Budget relating to the Premises.
f.Property Manager Employees. Property Manager shall hire, supervise, discharge
and pay salary and benefit expenses for all employees of Property Manager
determined necessary to perform Property Manager’s duties described in this
Agreement including, but not limited to managers, assistant managers, leasing
consultants, engineers, janitors and maintenance supervisors. All expenses of
such employment, including but not limited to, wages, salaries, insurance,
benefits, employment related taxes, overhead and other governmental charges,
shall be subject to reimbursement by the Owner pursuant to Section 7 of this
Agreement. The number and classification of employees serving the Premises shall
be as determined by Property Manager to be appropriate for the proper operation
of the Premises; provided that Owner may




--------------------------------------------------------------------------------




request changes in the number or classification of employees, and Property
Manager shall make all requested changes unless in its judgment the resulting
level of operation or maintenance of the Premises will be inadequate. Property
Manager shall honor any collective bargaining contract covering employment at
the Premises which is in effect upon the date of execution of this Agreement;
provided that Property Manager shall not assume or otherwise become a party to
any collective bargaining contract for any purpose whatsoever and all personnel
subject to a collective bargaining contract shall be considered the employees of
the Owner and not Property Manager.
g.Insured Losses.
i.Property Manager shall be responsible for taking all steps necessary to file
any claim for insured losses or damages; provided that Property Manager will not
make any adjustments or settlements in excess of $50,000.00 without Owner’s
prior written consent.
ii.Property Manager shall coordinate with the appropriate insurance company or
companies, if applicable, to process claims.
iii.    Property Manager shall administer compliance of insurance provisions of
tenant leases for all vendors and commercial tenants, including confirming
insurance requirements for any special events at the Premises, and obtaining
certificates of insurance.
iv.    At the request of Owner, Property Manager shall assist Owner’s insurance
consultants with any necessary insurance matters.
v.    Property Manager shall attend Owner’s (as defined herein) meetings
regarding loss control and claims.
h.Monthly Remittance. Property Manager shall remit to Owner the excess of Gross
Income over expenses paid pursuant to Section 3(b) hereof (“Net Proceeds”) for
each month as directed by Owner at the address as stated in Section 8 hereof.
i.Reporting. Property Manager shall render reports for the Premises. Such
reports may include specific and detailed line item information for budget
comparison, expense detail, payables and receivables information, leasing
progress, marketing information, peer comparison and all other measurements of
the key performance indications of the Premises.
j.Litigation. Property Manager shall institute and prosecute actions to evict
tenants and to recover possession of the Premises or portions thereof, to sue
for in the name of Owner of the Premises and recover rent and other sums due;
and to settle, compromise and release such actions or suits, or reinstate such
tenancies; provided, however, that Property Manager shall obtain Owner’s consent
prior to instituting any such proceedings.
k.Replacements and Repairs. Pursuant to the Annual Budget and when applicable,
Property Manager shall make or cause to be made all ordinary or emergency
repairs and replacements necessary to preserve the Premises in its present
condition, in all material respects, and for the operating efficiency thereof.
Property Manager shall also perform all alterations required to comply with any
lease requirements, work with municipalities to comply with any code or lender
requirements, attend lender inspections and assist with the lender reserve
requirement processes.
l.Leasing Services. At the request of Owner, Property Manager shall provide the
following leasing services.




--------------------------------------------------------------------------------




i.Property Manager shall perform leasing services for the Premises, including,
but not limited to, hiring all third-party brokers, negotiating contracts with
such brokers, tracking leasing progress on all assets and determining when to
terminate and replace third-party brokers if necessary. Any commissions paid to
third-party brokers shall be an expense of the Premises and charged to Owner.
ii.Property Manager shall establish a leasing committee, comprised of Property
Manager employees and Owner’s signatory trustee, to oversee the leasing services
rendered to Owner under this Agreement (the “Leasing Committee”). The Leasing
Committee shall hold monthly meetings.
iii.Property Manager shall monitor current market conditions, meet with tenants,
brokers and future prospects and visit competitive properties in the surrounding
area. Property Manager shall report its findings at the Leasing Committee
Meetings.
iv.From time to time, Property Manager shall attend conferences related to the
asset class of the Premises, including, but not limited to, ICSC, BOMA, NAA,
NMHC and NAIOP, as applicable.
v.Property Manager shall negotiate all letters of intent for new leases (when
applicable) and administer existing leases, including, but not limited to,
processing assignments, renewal agreements and lease amendments. Property
Manager shall have the authority to execute, on behalf of, and as agent of
Owner, all documents related to leasing the Premises, including, but not limited
to: leases, assignments, amendments and memorandums of leases.
vi.On an annual basis, Property Manager shall evaluate leasing activity of
Premises and identify potential re-developments or re-configurations, including,
but not limited to, discussions with the Leasing Committee of all proposals that
have been sent and targeted to tenants, interested and un-interested.
vii.On at least an annual basis, Property Manager shall visit the Premises to
evaluate leasing activity, among other things.
viii.Property Manager shall track all leasing calls and inquiries.
ix.Property Manager shall prepare and maintain leasing reports as required by
Owner which shall track performance of leasing activity.
x.Property Manager shall review tenant credit reports for new tenants and
assignments and subleases. When applicable, such review may include, but not be
limited to, preparing full financial packages of review of both corporate and
individual financial investigations, net worth analysis, net present value
calculations and any other financial measures requested by the Owner. Property
Manager shall be entitled to charge tenants for credit check fees and lease
assignment and sublet fees (if provided by applicable lease) and shall not be
required to remit such fees to Owner but may retain such fees.
xi.If a proposed new lease for the Premises is outside the parameters set by the
Annualized Budget, Property Manager shall complete analysis of credit and
financials of the tenant under such proposed lease for the Leasing Committee’s
review and approval at the Leasing Committee Meeting.
xii.If the Premises is a retail property, Property Manager shall review leases
on an on-going basis for relocation clauses, co-tenancy clauses, exclusives and
building restrictions to determine and avoid any conflicts. Property Manager
shall also monitor tenant progress to make recommendations to Leasing Committee
on renewal of tenants and proper tenant mix. Additionally,




--------------------------------------------------------------------------------




Property Manager shall perform an on-going market review to determine market
rates for leasing at Premises and make recommendations to Owner for changes in
budgeted lease rates.
xiii.With respect to replacing tenants, Property Manager shall provide
consultation regarding tenant mix (if the Premises has more than one tenant),
market analysis, comparison information and site visits for leasing potential.
xiv.If the Premises is a retail property, Property Manager shall schedule and
attend meetings on a regular basis with all major retailers for portfolio review
and additional leasing opportunities. In preparation for such meetings, Property
Manager shall perform a full analysis of tenant performance on a site by site
basis for sales, profitability, expansions, space modifications and tenant
merchandising assistance.
xv.Property Manager is prohibited from directing a tenant away from renewing a
Premises lease, or a replacement tenant away from entering into a Premises
lease, and toward leasing a property owned by an affiliate of Property Manager
and located within a five-mile radius.
m.Operations.
i.Property Manager shall oversee capital expenditure execution and projection.
ii.At the request of Owner, Property Manager shall oversee construction
management of all Owner obligated construction for new tenant build-outs and
provide assistance with out-parcel development.
iii.As requested by Owner and if available for the Premises, Property Manager
shall obtain and administer bulk purchasing and cost efficiency programs for
utilities.
iv.Property Manager shall monitor the environmental needs of the Premises
including, but not limited to, the administration of operation and maintenance
programs. If applicable, Property Manager shall supervise any remediation
projects.
v.Property Manager shall review and approve architectural plans for space and
signage on the Premises.
vi.Property Manager shall create preventative maintenance programs for the
Premises and oversee crisis management for flood, fire, and hurricanes, etc.
n.Marketing.
i.At the request of Owner, Property Manager shall create a marketing program for
the Premises, including, but not limited to, preparing and maintaining a
website.
ii.If the Premises is a retail property, at the request of Owner, Property
Manager shall:
A.
Devote specialty leasing staff to Premises to generate additional revenue
through seasonal, temporary and kiosk leasing and finding and development
incubator tenants.

B.
Organize events for charity programs as well as community events to increase
traffic and sales.

C.
Sponsor program and gift cards for the Premises where it is necessary to improve
sales and revenue for the Premises.





--------------------------------------------------------------------------------




D.
Advertise the Premises including, but not limited to, printing and sending
coupons and mailers for the Premises.

E.
Organize tenant training through merchant or association meetings.



o.Real Estate Consultative Services.
i.At the request of Owner, Property Manager shall explore strategic alternatives
for the Premises. In addition, Property Manager shall use a budget and
forecasting tool, e.g., Cougar software, to assist in continuous review of
Premises performance.
ii.If applicable, Property Manager shall attend meetings concerning the Premises
at the request of Owner.
iii.At the request of Owner, Property Manager shall provide oversight and
management of disposition of the Premises which may include (i) providing
reconciliations and prorations of rents and other amounts in connection with the
sale of the Premises and (ii) preparing and obtaining estoppels and
subordination, non-disturbance and attornment agreements from tenants at the
Premises.
iv.At the request of Owner, Property Manager shall perform additional tasks such
as evaluating best use; taking calls for offers to purchase the Premises,
determining potential out-parcel development, and reviewing additional GLA
capabilities.
v.Property Manager shall assist Owner in analyzing the Premises for potential
asset impairment issues.
vi.If applicable, Property Manager shall work with Owner on CAM payment
best-practice compliance and review of business intelligence and information
management systems.
p.Electronic Document Management. At the request of Owner, Property Manager
shall organize all documents related to the Premises, including, but not limited
to leases, contracts, invoices checks and receipts, in an electronic format with
constant real time information for access by Owner.
q.Tenant Credit Monitoring. Where applicable, Property Manager shall:
i.Continuously monitor retailers of the Premises that are distressed, weak, or
bankrupt and calculate Z-scores and Frisk scores for all distressed tenants
(which evaluate a publicly-traded company’s credit and anticipates bankruptcy).
ii.Monitor gross sales of retail tenants.
iii.Perform tenant surveys to foster tenant retention and identify problems.
iv.Dedicate staff to pursue difficult collection accounts, monitor bankruptcies
and resolve material disputes.
r.Post-Closing and New Building/Tenant Set-Up Duties. Property Manager shall
coordinate any existing post-closing items including, but not limited to, the
transfer of all utilities from the previous owner of the Premises, CAM
reconciliations and prorations, if applicable, and bringing tenants into Owner’s
software system. In addition, Property Manager shall send tenants welcoming
letters which include the direction to pay all future rents to Property Manager,
wiring instructions, a form W-9, notification from the previous owner about the
sale, a letter of introduction to property management and lease assignment and
related documents, as requested.




--------------------------------------------------------------------------------




4.Tenant Responsibilities. Notwithstanding anything to the contrary herein, in
the event that any tenant or tenants of the Premises have the obligation,
pursuant to its or their leases, to perform any or all of the duties set forth
in Section 3, Property Manager shall not be required to perform the same duties
during the time when the leases are in full force and effect.
5.Property Manager’s Liability/Indemnification. Owner agrees to indemnify,
defend, protect, save and hold the Property Manager and all of its shareholders,
officers, directors, employees, agents, successors and assigns (collectively,
“Indemnified Parties”) harmless from any and all liabilities, claims, causes of
action, demands, suits, proceedings, losses, judgments, damages, awards, liens,
fines, costs, attorney's fees and expenses, of every kind and nature whatsoever
(collectively, “Losses”) in connection with or in any way related to the
Premises and from liability for damage to the Premises and injuries to or death
of any person whomsoever; provided, however, that such indemnification shall not
extend to any such Losses arising out of the willful misconduct, gross
negligence and/or unlawful acts (such unlawfulness having been adjudicated by a
court of proper jurisdiction) of Property Manager or any of the other
Indemnified Parties.
6.Compensation.
1.Owner agrees to pay Property Manager each month as its management fee
hereunder an amount equal to __________ percent (____%) of the Gross Income for
the month in which the management fee is paid.
2.[NOTE: THIS SUBSECTION APPLIES TO SINGLE TENANT PROPERTIES ONLY, WITH 1.9%
FEE] In addition to any compensation payable pursuant to subsection (a), Owner
agrees to pay Property Manager a monthly administrative fee in consideration of
the common area maintenance costs of the Premises (“CAM Costs”). The amount of
the monthly administrative fee shall be equal to fifteen percent (15.0%) of the
CAM Costs paid by the Property Manager in association with the Premises for the
month in which the administrative fee is paid. This administrative fee will be
retained by Property Manager from the CAM Costs collected at the end of each
month for the preceding month.
3.In addition to the compensation payable pursuant to subsections (a) and (b),
if applicable, Owner agrees to pay Property Manager a leasing services fee for
any services performed by Property Manager pursuant to Section 3(l) of this
Agreement. The amount of the leasing services fee shall be based upon the
prevailing market rates applicable to the geographic market of the Premises, as
mutually agreed upon by Owner and Property Manager.
4.In addition to the compensation payable pursuant to subsections (a), (b), if
applicable, and (c), Owner agrees to pay Property Manager a construction
management fee for any services performed by Property Manager pursuant to
Section 3(m)(ii) of this Agreement. The amount of the construction management
fee shall be based upon the prevailing market rates applicable to the geographic
market of the Premises, as mutually agreed upon by Owner and Property Manager.
In addition, Property Manager shall charge a construction services fee only in
connection with a project having a total project cost in excess of ten thousand
dollars ($10,000). The construction management fee shall be calculated on the
total project cost as budgeted by Owner at the start of such construction
project.
5.If Owner requests any services beyond those specified herein, including any
legal services provided in connection with a disposition of the Premises beyond
the services set forth in Section 3(o)(iii), Property Manager may agree to
provide the requested services upon terms mutually agreeable to Owner and
Property Manager.




--------------------------------------------------------------------------------




6.Property Manager may decide, in its sole discretion, to be paid an amount less
than the total amounts to which it is entitled with respect to any fee described
in this Section 6, and the excess amount that is not paid, in Property Manager’s
sole discretion, may be waived permanently or, as applicable, deferred or
accrued, without interest, to be paid at a later point in time
7.Reimbursement. In addition to the compensation paid to Property Manager
pursuant to Section 6 hereof, and subject to the limits herein, Owner shall
reimburse Property Manager for all expenses attributable to Owner paid or
incurred by Property Manager in providing the services hereunder, including all
expenses and the costs of salaries and benefits of persons employed by Property
Manager or its affiliates and performing services for Owner, except for the
salaries and benefits of persons who also serve as an executive officer of
Property Manager; provided, that in the case of personnel who also provide
services for other entities sponsored by, or affiliated with, Inland Private
Capital Corporation, Owner shall reimburse only a pro rata portion of the salary
and benefits of these persons based on the amount of time spent by such persons
on matters for Owner compared to the time spent by such persons on all other
matters including Owner’s matters; provided, further, that in the event that the
lease for the Property is structured as a single-tenant “net” lease, Owner shall
have no obligation to reimburse Property Manager for the costs of salaries and
benefits of persons employed by Property Manager or its affiliates and
performing services for Owner. Owner shall reimburse salaries and related salary
expenses pursuant to this Section 7 irrespective of whether the services
performed by the subject persons could have been performed directly for Owner by
independent, non-affiliated third parties.
8.Sub-Management. Notwithstanding anything to the contrary contained in this
Agreement, Owner acknowledges and agrees that any of the duties of Property
Manager as contained herein may be delegated by Property Manager and performed
by an affiliate of Property Manager or third-party agent (a “SubManager”) with
whom Property Manager contracts in writing for the purpose of performing such
duties. Owner specifically grants Property Manager the authority to enter into
management agreements with any SubManager; provided that Owner shall have no
liability or responsibility to any SubManager for the payment of the
SubManager’s fee or for reimbursement to the SubManager of its expenses or to
indemnify the SubManager in any manner for any matter; and provided further that
Property Manager shall require such Sub-Manager, in the written agreement
setting forth the duties and obligations of such SubManager, to indemnify Owner
for all loss, liability, damage or claims incurred by Owner as a result of the
delegation of duties by Property Manager to SubManager.
9.No Structural Alterations. Owner expressly withholds from Property Manager any
power or authority to make any structural changes in any building or other
improvements on the Premises or to make any other major alterations or additions
in or to any such building or equipment therein, or to incur any expense
chargeable to Owner, other than expenses related to exercising the express
powers above vested in Property Manager, without the prior written direction of
Owner, except that Property Manager shall make all emergency repairs as may be
required to ensure the safety of persons or property or which are immediately
necessary for the preservation and safety of the Premises or the safety of the
tenants and occupants thereof or are required to avoid the suspension of any
necessary services to the Premises.
10.Notice of Non-Compliance with Laws. Property Manager shall be responsible for
notifying Owner in the event Property Manager receives a written notice that any
building or other improvement on the Premises or any equipment therein does not
comply with the requirements of any statute, ordinance, law or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover (collectively,
“Governmental Requirements”). Property Manager shall promptly forward to Owner
any material written complaints, warnings, notices or summonses received by the
Property Manager relating to these matters. Owner represents to Property Manager
that to Owner’s current actual knowledge the Premises, the structures thereon
and all equipment servicing the




--------------------------------------------------------------------------------




Premises and structures thereon are in current compliance with all Governmental
Requirements. In connection with any inquiry by any public authority or
official, Property Manager is authorized to disclose name and address of the
Owner. In the event it is alleged or charged that any building or other
improvement on the Premises or any equipment therein or any act or failure to
act by Owner with respect to the Premises or the sale, rental, or other
disposition thereof fails to comply with, or is in violation of any Governmental
Requirements, and the Property Manager, in its sole and absolute discretion,
considers that the action or position of Owner with respect thereto may result
in damages, fines, prosecutions or other liabilities to the Property Manager,
Property Manager shall have the right to terminate this Agreement at any time by
written notice to Owner of Property Manager’s election to do so, which
termination shall be effective upon delivery of the notice to Owner. Property
Manager’s termination of this Agreement pursuant to this Section 10 shall not
release the indemnities of Owner set forth in this Agreement and shall not
terminate any liability or obligation of Owner to Property Manager for any
payment, reimbursement, or other sum of money then due and payable to the
Property Manager hereunder, which shall be paid by Owner to Property Manager
forthwith or by Property Manager’s deduction thereof from Gross Proceeds.
11.Payment of Fees and Actions upon Termination.
a.The Property Manager shall not be entitled to compensation after the date of
termination of this Agreement for further services hereunder, but shall be paid
all compensation accruing to the date of termination. Upon termination of this
Agreement, the Property Manager shall:
i.pay over to Owner all monies collected and held for the account of Owner
pursuant to this Agreement, after deducting any accrued compensation, reserves
for obligations in the Property Manager’s name and related to the Premises,
incurred but not yet paid, and reimbursement for expenses to which the Property
Manager is entitled;
ii.deliver to Owner a full accounting, including a statement showing all
payments collected by the Property Manager and a statement of all money held by
the Property Manager, covering the period following the date of the last
accounting furnished to Owner;
iii.deliver to Owner all property and documents of Owner then in the custody of
the Property Manager; and
iv.cooperate with Owner and take all reasonable steps requested by Owner to
assist it in making an orderly transition of the functions performed by the
Property Manager, whall shall include pursuing any uncollected rents for the
Premises.
b.Upon termination, Owner shall specifically assume in writing all obligations
under any third-party agreements entered into by Property Manager pursuant to
Section 3(e) on behalf of Owner.
12.Survival. All provisions of this Agreement that require Owner to have
insured, or to protect, defend, save, hold and indemnify Indemnified Parties or
to compensate or reimburse Property Manager shall survive any expiration or
termination of this Agreement and if Property Manager is or becomes involved in
any claim, proceeding or litigation by reason of having been Property Manager of
Owner, such provisions shall apply as if this Agreement were still in effect.
13.Insurance. Owner agrees that Property Manager shall be listed as an
additional insured on all insurance policies related to the Premises. Owner
hereby authorizes Property Manager to take all steps necessary to cause Property
Manager to be named as an additional insured including, but not limited to,
obtaining evidence of such additional insured status from Inland Risk and
Insurance Management Services, Inc.




--------------------------------------------------------------------------------




14.Notices. All notices, requests or demands to be given under this Agreement
from one party to the other (collectively, “Notices” and individually a
“Notice”) shall be in writing and shall be given by personal delivery, or by
overnight courier service for next Business Day delivery at the other party’s
address set forth below, or by telecopy transmission at the other party’s
facsimile telephone number set forth below, or by electronic mail at the address
set forth below. Notices given by personal delivery (i.e., by the sending party
or a messenger) shall be deemed given on the date of delivery. Notices given by
overnight courier service shall be deemed given upon deposit with the overnight
courier service and Notices given by telecopy transmission shall be deemed given
on the date of transmission provided such transmission is completed by 5:00 p.m.
(sending party’s local time) on a Business Day, otherwise such delivery shall be
deemed to occur on the next succeeding Business Day. If any party’s address is a
business, receipt, or the refusal to accept delivery, by a receptionist or by
any person in the employ of such party, shall be deemed actual receipt by the
party of Notices. The term, Business Day, means any day other than Saturday,
Sunday or any other day on which national banks are required or are authorized
to be closed in Chicago, Illinois. Notices may be issued by an attorney for a
party and in such case such Notices shall be deemed given by such party. The
parties’ addresses are as follows
If to Owner, to:
[DST]
2901 Butterfield Road
Oak Brook, IL 60523
Attention:Mr. Rahul Sehgal
Telephone:(630) 218-8000
Facsimile:(630) 645-3783
Email: sehgal@inlandprivatecapital.com
 
 
If to Property Manager, to:
Inland Commercial Property Management, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention:Mr. D. Scott Carr
Telephone:(630) 954-5683
Facsimile:(630) ___-____
Email: carr@inlandrealestate.com



A party’s address for Notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving Notice.


15.
Miscellaneous.

a.Nothing contained herein shall be construed as creating any rights in persons
or entities who are not the parties to this Agreement, nor shall anything
contained herein be construed to impose any liability upon Owner or Property
Manager for the performance by Owner or Property Manager under any other
agreement they have entered into or may in the future enter into, without the
express written consent of the other having been obtained. Property Manager and
Owner shall not be construed as joint venturers or partners of each other
pursuant to this Agreement, and neither shall have the power to bind or obligate
the other except as set forth herein. In all respects, the status of Property
Manager to Owner under this Agreement is that of an independent contractor.




--------------------------------------------------------------------------------




b.Wherever possible, each provision of this Agreement shall be interpreted in a
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited or invalid under applicable law, the
provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the provision or the remaining
provisions of this Agreement. This Agreement, its validity, performance and
enforcement shall be construed in accordance with, and governed by, the internal
laws of the State of Illinois without regard to conflicts of law principles.
c.This Agreement may be assigned by either party upon
d.the prior written consent of (i) the non-assigning party and (ii) Owner’s
lender, if applicable. If an assignment is permitted, then this Agreement shall
be binding upon the assigns of Property Manager and the assigns of Owner. This
Agreement shall be binding upon the successors of Property Manager and the
successors of Owner. This Agreement contains the entire Agreement of the parties
relating to the subject matter hereof, and there are no understandings,
representations or undertakings by either party except as herein contained. This
Agreement may be modified solely by a written agreement executed by both parties
hereto.
e.If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
reasonable attorneys’ fees incurred in the enforcement of any provision of this
Agreement.
f.Either party’s failure to exercise any right under this Agreement shall
neither constitute a waiver of any other terms or conditions of this Agreement
with respect to any other or subsequent breach, nor a waiver by that party of
its right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.
g.All exhibits attached to this Agreement are hereby incorporated by reference.
[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]    
[ISSUER NAME]
-20-


[ISSUER NAME]
-18-


WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.




--------------------------------------------------------------------------------




PROPERTY MANAGER:
 
OWNER:
 
 
 
Inland Commercial Property Management, Inc., a Delaware corporation
 
[DST]


By:
Name:
Its:
 
 
 
 
 
 
 
By: [SIGNATORY TRUSTEE], L.L.C., its Signatory Trustee
 
 
 
By: Inland Private Capital Corporation, its sole member
 
By:
 
 
Name:
 
 
Its:
 
 
 
 

Exhibit A
Legal Description


See attached.
























--------------------------------------------------------------------------------






[ISSUER NAME]


$[__________] OF BENEFICIAL INTERESTS
MINIMUM PURCHASE FOR SECTION 1031 INVESTORS: $100,000
MINIMUM PURCHASE FOR CASH INVESTORS: $25,000
MAXIMUM PURCHASE: $[__________]




PLACEMENT AGENT AGREEMENT
This Placement Agent Agreement (the “Agreement”) is made as of this [___] day of
[__________] (the “Effective Date”) by and between [__________], a Delaware
statutory trust (the “Seller”), and Inland Securities Corporation, a Delaware
corporation (the “Placement Agent”). The Seller is offering on a “best efforts”
basis up to $[__________] of Beneficial Interests (the “Interests”), for a
purchase price equal to $[__________] per 1% Interest (the “Offering”), upon the
terms and conditions set forth in the Private Placement Memorandum dated
[__________], 2015 (as may be supplemented from time to time, the “Private
Placement Memorandum”). Capitalized terms used but not defined herein will have
the same meanings as ascribed to those terms in the Private Placement
Memorandum.
The Placement Agent is engaged in the business of selling securities, and the
Placement Agent desires to provide such services to the Seller with respect to
the Offering; and the Seller is willing to engage the Placement Agent to provide
such services subject to the terms and conditions set forth below.
In consideration of the mutual covenants and conditions hereinafter set forth
and other good and valuable consideration, the receipt of which is hereby
acknowledged by the parties, the parties agree as follows:
Article I
Representation and Warranties of the Seller. The Seller hereby represents,
warrants and agrees as follows:

1.No Registration of the Interests. The Interests are not required to be, and
have not and will not be, registered with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Act of 1933, as amended (the “1933
Act”), and the rules and regulations promulgated thereunder




--------------------------------------------------------------------------------




(the “Rules and Regulations”), in connection with the Offering. No registration
statement relating to the Interests is required to be, has been or will be filed
under the securities laws of any state. The Interests will be offered and sold
in reliance upon applicable exemptions from registration under the laws,
regulations and policy statements of the United States and the applicable
states, specifically relying on the safe harbor under Rule 506(b) of Regulation
D, as promulgated under the 1933 Act. In particular, the Seller has not engaged
in any activity that would constitute a general solicitation or general
advertising in connection with the offer or sale of the Interests.
2.Private Placement Memorandum. At all times during the Offering Period (as
hereinafter defined), the Private Placement Memorandum will not include any
untrue statement of any material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading; provided that the
Seller makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
the Placement Agent furnished to the Seller in writing by or on behalf of the
Placement Agent expressly for use in the Private Placement Memorandum, or any
amendment or supplement thereto.
3.No Subsequent Material Events. Subsequent to the respective dates as of which
information is given in the Private Placement Memorandum and prior to the
Termination Date, except as contemplated in the Private Placement Memorandum or
as disclosed in a supplement or amendment thereto, the Seller has not and will
not have:
(a)incurred any material liabilities or obligations, direct or contingent, other
than in the ordinary course of business; or
(b)entered into any material transaction not in the ordinary course of business
and there has not been and will not be any material adverse change in the
financial position or results of operations of the Seller.
4.Status. The Seller is a Delaware Statutory Trust duly formed and validly
existing under Delaware law.
5.Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by or on behalf of the Seller and constitutes the valid and
binding agreement of the Seller, enforceable in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws of the
United States, any state or any political subdivision thereof that affect
creditors’ rights and remedies generally or by equitable principles relating to
the availability of remedies).
6.Pending Actions. There is no material action, suit or proceeding pending or,
to the knowledge of the Seller, threatened, to which the Seller is a party,
before or by any court or governmental agency or body, that adversely affects
the Offering.
7.Non-contravention. The performance of this Agreement, the consummation of the
transactions contemplated herein and the fulfillment of the terms hereof, do not
and will not result in a material breach of any of the terms and provisions of,
or constitute a material default under, any statute, indenture, mortgage, deed
of trust, voting trust agreement, note, lease or other agreement or instrument
to which the Seller is a party or by which the Seller or its properties are
bound, or under any rule or regulation or order of any court or other
governmental agency or body with jurisdiction over the Seller or any of its
properties; and no consent, approval, authorization or order of any court or
governmental agency or body has been or is required for the performance of this
Agreement or for the consummation of the transactions contemplated hereby
(except as may be required under the applicable “blue sky” or other state
securities laws in connection




--------------------------------------------------------------------------------




with the offer and sale of the Interests or under the laws of states in which
the Seller may own real properties in connection with its qualification to
transact business in such states or as may be required by subsequent events that
may occur).
8.Federal Income Tax Laws. The Seller has obtained an opinion from its tax
counsel stating that, subject to the qualifications, assumptions and limitations
set forth therein, under existing federal income tax laws and regulations,
counsel is of the opinion that the purchase of the Interests by the Investors in
the Trust as described in the Private Placement Memorandum should lead to the
Interests being classified as undivided Interests in real estate under Section
1031 of the Internal Revenue Code.
9.No “Bad Actors.” Neither the Seller nor: (i) any director of the Seller,
executive officer of the Seller, other officer of the Seller participating in
the Offering or signatory trustee of the Seller; (ii) any beneficial owner of
20.0% or more of the Interests as of the Effective Date; or (iii) or any
promoter connected to the Seller in any capacity in connection with the
Offering, is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d) under the 1933 Act (each, a “Disqualification Event”), except for a
Disqualification Event: (A) contemplated by Rule 506(d)(2) of the 1933 Act and
(B) a reasonably detailed description of which has been furnished to the
Placement Agent in writing.
Article IIRepresentation and Warranties of the Placement Agent. The Placement
Agent hereby represents, warrants and agrees as follows:
1.Status. The Placement Agent is a Delaware corporation duly formed and validly
existing under Delaware law.
2.Broker-Dealer. The Placement Agent is a member in good standing of the
Financial Industry Regulatory Authority (“FINRA”) and is licensed as a
broker-dealer in all fifty states, Puerto Rico and the District of Columbia. All
registered representatives acting on behalf of the Placement Agent have the
appropriate license(s) to offer and sell the Interests.
3.Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by or on behalf of the Placement Agent and constitutes the valid
and binding agreement of the Placement Agent, enforceable in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws of the
United States, any state or any political subdivision thereof that affect
creditors’ rights or remedies generally or by equitable principles relating to
the availability of remedies).
4.No “Bad Actors.” Neither the Placement Agent nor: (i) any registered
representatives acting on behalf of the Placement Agent in selling Interests in
this Offering; or (ii) any director of the Placement Agent, executive officer of
the Placement Agent or other officer of the Placement Agent participating in the
Offering, is subject to a Disqualification Event, except for a Disqualification
Event: (A) contemplated by Rule 506(d)(2) of the 1933 Act and (B) a reasonably
detailed description of which has been furnished to the Seller in writing.
5.No General Solicitation or General Advertising. The Placement Agent has not
engaged in any activity that would constitute a general solicitation or general
advertising in connection with the offer or sale of the Interests.
Article IIIOffering and Sale of Interests. On the basis of the representations,
warranties and agreements herein contained, and subject to the terms and
conditions herein set forth, the Seller hereby appoints the Placement Agent as
its exclusive placement agent to offer, on a “best efforts” basis, and to cause
participating dealers (as described in Section 3(a) hereof) to offer, on a “best
efforts” basis, Interests on the terms and conditions set forth in the Private
Placement Memorandum and in




--------------------------------------------------------------------------------




the Purchase Agreement, in substantially the form included with the Private
Placement Memorandum (the “Purchase Agreement”), and the Placement Agent agrees
to offer and sell Interests on a “best efforts” basis during the period
commencing with the Effective Date and ending on the Termination Date (the
“Offering Period”).
1.Soliciting Dealers. The Interests offered and sold through the Placement Agent
under this Agreement will be offered and sold only by the Placement Agent and,
at the Placement Agent’s sole option, any other securities dealers whom the
Placement Agent may retain (collectively, the “Soliciting Dealers”), each of
whom are (i) members of FINRA or (ii) other persons legally qualified to sell
the Interests, and in either case, only after executing agreements with the
Placement Agent and the Seller substantially in the form of the Soliciting
Dealer Agreement attached as Exhibit A hereto (the “Soliciting Dealer
Agreement”).
2.Sales Literature. In addition to and apart from the Private Placement
Memorandum, the Placement Agent may use supplemental sales literature that has
been previously approved in writing by the Seller, in connection with the
Offering. This “sales literature” may include a brochure describing the
objectives and strategy of the Seller and may also contain pictures and summary
descriptions of the Seller’s properties, as well as audiovisual materials,
Internet website and tape presentations highlighting and explaining various
features of the Offering, properties of prior real estate programs and real
estate investments in general, and articles and publications concerning real
estate.
3.Purchase Agreements and Purchaser’s Funds. Each person desiring to purchase
Interests through the Placement Agent will be required to complete and execute
the Purchase Agreement and an investor questionnaire substantially similar to
the form of the Investor Questionnaire included with the Private Placement
Memorandum (the “Investor Questionnaire” and, together with the Purchase
Agreement, the “Investment Documents”) and to deliver such documents to the
Placement Agent, together with payment to [ISSUER NAME], in the amount of
$[__________] per 1% Interests purchased in the Offering. Upon receipt of an
executed Purchase Agreement and Investor Questionnaire from a prospective
investor, the Placement Agent shall promptly transmit the same to the Seller.
The Seller reserves the unconditional right to reject the tender of any
purchase. The Seller will promptly notify the Placement Agent of any rejection,
and the Seller will return the Investment Documents and any related check to the
rejected purchaser.
The Seller and the Placement Agent shall jointly coordinate, through the
qualified intermediary who holds the exchange proceeds from the relinquished
Properties (if applicable to an acquisition of Interests by a purchaser), the
payment of the aggregate purchase price of the Interests to Seller.
Nothing contained in this Section 3 will be construed to impose upon the Seller
the responsibility of assuring that prospective purchasers meet the suitability
standards contained in the Private Placement Memorandum or to relieve the
Placement Agent of the responsibility of complying with the Rules of FINRA or
any other applicable regulatory authority.
4.Termination of the Offering. The Offering Period will terminate on the earlier
of [__________], or upon sale of all the Interests, subject in any event to the
Seller’s right to terminate the Offering at any time (the “Termination Date”)
and the proceeds will be applied as set forth in the Private Placement
Memorandum; provided that the Seller may extend such date as provided for in the
Private Placement Memorandum, as supplemented.
5.Placement Agent Compensation. Subject to the limitations set forth in this
Section 3(e), the Seller shall pay to the Placement Agent the following:




--------------------------------------------------------------------------------




(a)a selling commission, equal to 5.0% of the gross sale price for each Interest
for which a sale is completed. The Placement Agent may reallow the full amount
of this selling commission to Soliciting Dealers;
(b)a dealer fee, for coordinating the marketing of the Interests with any
Soliciting Dealers as well as for non-itemized, non-invoiced due diligence
efforts, equal to 1.25% of the gross sale price for each Interest for which a
sale is completed. The Placement Agent may reallow the full amount of this
dealer fee to Soliciting Dealers; and
(c)a fee for serving as the Placement Agent, equal to 1.65% the gross sale price
for each Interest for which a sale is completed. The Placement Agent shall not
reallow any portion of this fee.
Notwithstanding any other provisions of this Section 3(e), in no event shall the
Seller pay any selling commissions or other fees to the Placement Agent in
connection with any Special Sale or with the sale of Interests directly by the
Seller. For purposes of this Agreement, the term “Special Sale” means any sale
of Interests to prospective investors who are: (A) officers, directors or
employees of The Inland Group, Inc., Inland Real Estate Investment Corporation,
Inland Securities Corporation or any of their direct or indirect wholly-owned
subsidiaries; (B) officers, directors or employees of any investment program,
including any real estate investment trust, or REIT, previously sponsored by
Inland Real Estate Investment Corporation; (C) any “immediate family member” of
any person described in the foregoing clauses (A) and (B); (D) any trust
established for the benefit of any person described in the foregoing clauses
(A), (B) and (C); or (E) any entity or organization controlled by any person
described in the foregoing clauses (A), (B) and (C). The term “immediate family
member” means, and is limited to, the applicable person’s spouse, domestic
partner, child, sibling, parent, grandparent or grandchild, whether related by
birth, marriage or adoption.
The Seller shall pay to the Placement Agent all selling commissions and fees
payable under this Agreement once the closing of the sale of the respective
Interest has been completed and the proceeds therefrom are paid to the Seller.
Selling commissions and fees payable under this Agreement with respect to any
sale of Interests prior to the termination of this Agreement or other
termination of the Offering shall remain payable by Seller as if such
termination of this Agreement or the Offering had not occurred. Notwithstanding
the foregoing, it is understood and agreed that no commission or fee will be
payable with respect to any earnest money deposit or any particular Interests if
the Seller, in its sole discretion, rejects a proposed purchaser’s Investment
Documents.
Article IVCovenants of the Seller. The Seller covenants and agrees as follows:
1.Private Placement Memorandum. Upon the request of the Placement Agent, the
Seller shall promptly provide to the Placement Agent copies of the Private
Placement Memorandum and reasonable quantities of any sales literature.
2.Amendments and Supplements. If at any time during the Offering Period, any
event occurs that, to the knowledge of the Seller, will result in the Private
Placement Memorandum (as then amended or supplemented) stating any untrue
statement of a material fact, or omitting to state a material fact necessary to
make the statements therein not misleading in light of the circumstances
existing at the time, the Seller shall promptly notify the Placement Agent
thereof and shall prepare and distribute an amendment or supplement to the
Private Placement Memorandum.
3.Certain Actions Prohibited. The Seller shall not publish or engage in any form
of general solicitation or advertising relating to the Offering or the
Interests.




--------------------------------------------------------------------------------




4.Authority to Perform Agreements. The Seller undertakes to obtain all consents,
approvals, authorizations or orders of any court or governmental agency or body
required for the performance of this Agreement by the Seller.
5.Qualification to Transact Business. The Seller shall take all steps necessary
to ensure that at all times during the Offering Period, the Seller is validly
existing as a Delaware Statutory Trust and will be qualified to do business in
all jurisdictions in which the conduct of its business requires such
qualification and where such qualification is required under local law.
6.Investment Company Act. The Seller on the date hereof, and at all times during
the term of this Agreement shall be a company that is not required to register
or is exempt from registration as an investment company under the Investment
Company Act of 1940, as amended.
7.Exemption from Registration and Qualification. The Seller will use its best
efforts to maintain the exempt status of the Interests and will promptly advise
the Placement Agent in the event that any jurisdiction deems that the Interests
are not exempt from registration and qualification in any jurisdiction, or in
the event of the institution of any proceedings related to the status of the
Interests.


Article VCovenants of the Placement Agent. The Placement Agent covenants and
agrees as follows:
1.Sale of Interests. The offer and sale of the Interests shall be made solely in
a manner necessary to permit the Seller to rely upon the exemption from the
registration requirements of Section 5 of the 1933 Act and the corresponding
Rules and Regulations (specifically, the safe harbor under Rule 506(b) of
Regulation D, as promulgated under the 1933 Act), and the exemptions from
registration established by the applicable “blue sky” or other state securities
laws. The Placement Agent shall not publish or engage in any form of general
solicitation or advertising relating to the Offering or the Interests.
2.No Additional Information. In offering the Interests for sale, the Placement
Agent shall not give or provide any information or make any representation other
than those contained in the Private Placement Memorandum, the sales literature
or any other document provided to the Placement Agent for such purpose by the
Seller.
3.Jurisdiction for Sales. The Placement Agent shall offer the Interests only in
the jurisdictions in which the Placement Agent is legally qualified to so act
and in which the Placement Agent has been advised by the Seller that such offers
can be made.
4.Purchase Agreement. Purchase Agreements shall be submitted by the Placement
Agent to the Seller only in the form that is included as an exhibit to the
Private Placement Memorandum or in such other form as may be approved by the
Seller. The Placement Agent understands and acknowledges that each prospective
investor must execute the Investment Documents.
5.Suitability. The Placement Agent shall offer the Interests only to its clients
and other persons with whom it or the Issuer, or any of its or their respective
officers, directors, employees or affiliates, has a pre-existing business
relationship. In offering the Interests to any person, the Placement Agent shall
have reasonable grounds to believe that: (i) the person meets the “accredited
investor” standards that are set forth in the Rules and Regulations and the
Purchase Agreement; (ii) the information contained in each Purchase Agreement is
true and correct in all material respects; and (iii) each person will be
acquiring the Interests for its own account and not for the account of others.
The Placement Agent will maintain, for at least six years, a record of the
information obtained to determine whether an investor meets the suitability




--------------------------------------------------------------------------------




standards imposed on the offer and sale of the Interests (both at the time of
the initial purchase and at the time of any additional purchases).
6.Due Diligence. Prior to offering the Interests for sale, the Placement Agent
will have conducted an inquiry such that the Placement Agent has reasonable
grounds to believe, based on information made available to the Placement Agent
by the Seller through the Private Placement Memorandum or other materials, that
all material facts are adequately and accurately disclosed and provide a basis
for evaluating the purchase of the Interests. In the event that the Placement
Agent determines, based on the reasonable opinion of the Placement Agent or its
counsel, that the Private Placement Memorandum, or any amendment or any
supplement thereto, contains any untrue statement of fact that is material, or
omits to state a fact that is material and is required to be stated therein or
is necessary to make the statements therein not misleading, the Placement Agent
will have an affirmative obligation to promptly advise the Seller of such.
In determining the adequacy of disclosed facts pursuant to the foregoing, the
Placement Agent and each Soliciting Dealer may obtain, upon reasonable request,
information on material facts relating to the Seller or the Interests.
Notwithstanding the foregoing, the Placement Agent may rely upon the results of
an inquiry conducted by a Soliciting Dealer, provided that: (A) the Placement
Agent has reasonable grounds to believe that such inquiry was conducted with due
care; (B) the results of the inquiry were provided to the Placement Agent with
the consent of the Soliciting Dealer conducting or directing the inquiry; and
(C) the Soliciting Dealer that participated in the inquiry is not an affiliate
of Seller.
7.Covenants of Soliciting Dealers. The Placement Agent shall require each
Soliciting Dealer to execute a Soliciting Dealer Agreement.
Article VIExpenses. The Seller agrees with the Placement Agent that, whether or
not the sale of Interests (or any Interest) under this Agreement is consummated,
the Seller will pay:
1.all of its actual expenses incident to the performance of its obligations
under this Agreement, including, but not limited to: (i) the expenses of
printing the Private Placement Memorandum (and any amendment or supplement
thereto), the Investment Documents and any sales literature, and the expense of
furnishing such to the Placement Agent, as herein provided; (ii) the fees and
expenses of counsel to the Seller as well as the fees and expenses of
accountants and any other person retained to provide services to the Seller; and
(iii) the fees and expenses of any filing with the “blue sky” jurisdictions or
the Commission; and
2.all of the Placement Agent’s reasonable expenses in connection with the
Offering, subject to the limitations contained in the Private Placement
Memorandum.
Article VIIPrivacy Act. The Seller and Placement Agent shall comply with all
applicable federal, state and local regulations regarding customer and consumer
privacy, including Title V of the Gramm-Leach-Bliley Act. Privacy provisions of
the Gramm-Leach-Bliley Act limit disclosure of customer information to uses
required by law, regulation or rule, or uses consistent with the purposes for
which this information was disclosed in this Agreement. “Customer information”
is defined as any information contained on a customer’s application and includes
all nonpublic personal information about a customer shared by the Seller or
Placement Agent. Subject to the provisions of the Gramm-Leach-Bliley Act, the
Seller and Placement Agent shall establish and maintain safeguards against the
unauthorized access, destruction, loss or alteration of customer information in
their control. In the event of any improper disclosure of customer information,
the party responsible agrees to immediately notify the other party or parties.




--------------------------------------------------------------------------------




Article VIIIAnti-Money Laundering. The Seller and Placement Agent shall each
comply with U.S. Department of Treasury regulations (outlined in the USA PATRIOT
Act of 2001) that require reasonable efforts to verify the identity of new
customers, maintain customer records, and check the names of new customers
against a government terrorist list. Further, the Seller and Placement Agent
shall provide the Financial Crimes Enforcement Network with information
regarding: (a) the identity of a specified individual or organization; (b)
account number; (c) all identifying information provided by the account holder;
and (d) the date and type of transaction, upon request. All parties shall
monitor account activity to identify patterns of unusual size or volume,
geographic factors, and any of the other “red flags” described in the USA
PATRIOT Act of 2001 as potential signals of money laundering or terrorist
financing.
Article IXConditions of Obligations. The Placement Agent’s obligations hereunder
will be subject to the accuracy of the representations and warranties on the
part of the Seller contained in Section 1 hereof, the accuracy of the other
statements of the Seller made pursuant to the provisions hereof, to the
performance by the Seller of its covenants, agreements and obligations contained
in Sections  3(e), 4 and 6.
Article XIndemnification.
1.The Seller agrees to indemnify and hold harmless the Placement Agent, and each
person, if any, who controls (within the meaning of the 1933 Act) the Placement
Agent and any controlling person of the Placement Agent (collectively, the
“Agent Indemnified Parties”), against any and all loss, liability, claim, damage
and expense whatsoever caused by (i) any untrue statement or alleged untrue
statement of a material fact contained in the Private Placement Memorandum, any
amendment or supplement thereto, or any sales literature or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or (ii) any breach of any representation,
warranty, covenant or agreement contained in this Agreement, and shall reimburse
the Agent Indemnified Parties for any legal fees, monetary penalties or other
expenses reasonably incurred by any of them in connection with investigating,
curing or defending against (or otherwise participating in a proceeding or
investigation related to) any loss, liability, claim, damage or expense against
which the Seller must indemnify any Agent Indemnified Party. However, the Seller
will not be obligated to indemnify an Agent Indemnified Party for any loss,
liability, claim, damage or expense pursuant to the preceding sentence that has
been determined in a final judgment by a court of competent jurisdiction to have
resulted from the misconduct or negligence of the Agent Indemnified Party. The
foregoing indemnity agreement is in addition to any liability which the Seller
may otherwise have to the Agent Indemnified Parties to any director, officer or
employee of the Agent Indemnified Parties.
The Seller will not be liable under this Section 10 with respect to any claim
made against any of the Agent Indemnified Parties if the Placement Agent or
other applicable Agent Indemnified Party has failed to notify the Seller in
writing (in the manner provided in Section 13 hereof) of the nature of the claim
within a reasonable time after the assertion thereof and such failure results in
material prejudice to the Seller; provided, that the failure to so notify the
Seller will not relieve the Seller from any liability that the Seller would have
incurred otherwise than on account of this Section 10. The Seller will be
entitled to participate, at its own expense, in the defense of, or if it so
elects within a reasonable time after receipt of such notice, to assume the
defense of any claim or suit for which any of the Agent Indemnified Parties seek
indemnification hereunder. If the Seller elects to assume said defense, such
defense will be conducted by counsel chosen by it and reasonably satisfactory to
the Agent Indemnified Parties.
In the event that the Seller elects to assume the defense of any such suit and
retains such counsel, the Seller will not be liable under this Section 10 to the
Agent Indemnified Parties in the suit for any legal or other expenses
subsequently incurred by the Agent Indemnified Parties, and the Agent
Indemnified Parties




--------------------------------------------------------------------------------




will bear the fees and expenses of any additional counsel retained by the Agent
Indemnified Parties unless: (i) the employment of counsel by the Agent
Indemnified Party has been authorized by the Seller or (ii) the Seller will not
in fact have employed counsel to assume the defense of such action, in either of
which events such fees and expenses will be borne by the Seller.
Notwithstanding the foregoing provisions of this Section 10, the Seller will not
be liable in any such case to the extent that any loss, liability, claim, damage
or expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information relating to the Placement Agent furnished in writing
by or on behalf of the Placement Agent expressly for use in the Private
Placement Memorandum, or any amendment or supplement thereto or in any sales
literature. The foregoing indemnity agreement shall not inure to the benefit of
any Agent Indemnified Party in respect of any alleged untrue statement, omission
or alleged omission made in the Private Placement Memorandum (or any amendment
or supplement thereto) or any sales literature where (i) prior to the event
giving rise to such claim for indemnification the Seller notified the Placement
Agent that the Private Placement Memorandum, or any amendment or supplement
thereto or any sales literature, as it existed at such time, contained an untrue
statement of material fact or omits to state therein a material fact required to
be stated therein in order to make the statements therein not misleading; (ii)
such untrue statement or omission of material fact was corrected in the Private
Placement Memorandum, or any amendment or supplement thereto or any sales
literature, and such corrected document was provided to the Placement Agent a
reasonable amount of time in advance of the event giving rise to such claim for
indemnification, (iii) such corrected document was not conveyed to the purchaser
of such Interests prior to the event giving rise to such claim for
indemnification and (iv) such loss, liability, claim, damage or expense would
not have occurred had such corrected document been conveyed to such person as
provided in clause (iii) above.
2.The Placement Agent agrees to indemnify and hold harmless the Seller, and each
person, if any, who controls (within the meaning of the 1933 Act) the Seller and
any controlling person of the Seller (collectively, the “Seller Indemnified
Parties”), to the same extent as in the foregoing indemnity from the Seller to
the Agent Indemnified Parties, but, with respect to clause (i) thereof, only
with reference to statements or omissions based upon information relating to the
Placement Agent furnished in writing by or on behalf of the Placement Agent
expressly for use in the Private Placement Memorandum, or any amendment or
supplement thereto or in any sales literature. The Placement Agent further
agrees to indemnify and hold harmless the Seller Indemnified Parties against any
losses, liabilities, claims, damages or expenses to which the Seller Indemnified
Parties may become subject under the securities laws of any jurisdiction insofar
as the losses, liabilities, claims, damages or expenses (or actions, proceedings
or investigations in respect thereof) arise by reason of an offer or sale of
Interests that is effected other than in accordance with the terms hereof (a
“Non-Permitted Sale”) and shall reimburse the Seller Indemnified Parties for any
legal fees, monetary penalties or other expenses reasonably incurred by any of
them in connection with investigating, curing or defending against any such
losses, liabilities, claims, damages, actions, proceedings or investigations.
The obligations of Placement Agent hereunder shall be in addition to any other
obligations Placement Agent may have under applicable law to the Seller
Indemnified Parties.
3.The notice provisions contained in Section 10(a) hereof, relating to notice to
the Seller, will be equally applicable to the Placement Agent if the Seller
Indemnified Parties seek indemnification pursuant to Section 10(b) hereof. In
addition, the Placement Agent may participate in the defense, or assume the
defense, of any such suit so sought under Section 10(b) hereof and have the same
rights and privileges as the Seller enjoys with respect to such suits under
Section 10(a) hereof.




--------------------------------------------------------------------------------




Article XITermination of this Agreement. This Agreement may be terminated prior
to the Termination Date:
1.by either party if the other party shall have failed to comply with any of the
material provisions of this Agreement; or
2.by either party upon thirty (30) days advance written notice to the other
party.
Termination of this Agreement pursuant to this Section 11 will be without
liability of any party to any other party other than as provided in Sections
3(e), 6 and 10 hereof, which will survive such termination.
Article XIIRepresentations, Warranties and Agreements to Survive Termination
Date. The rights to indemnification and exculpation contained in Section 10
hereof and all representations, warranties and agreements contained in this
Agreement will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Placement Agent or any person who
controls the Placement Agent, or by or on behalf of the Seller, and will survive
the Termination Date; provided, however, that the Seller’s obligations in
Section 4(b) will terminate as of the Termination Date.
Article XIIINotices. All communications hereunder will be in writing and, will
be mailed by registered mail or overnight courier, or delivered or sent by
facsimile and confirmed in writing to:
if to the Seller:


[ISSUER NAME]
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: Keith Lampi


if to the Placement Agent:


Inland Securities Corporation
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: Suzanne L. Bond


Article XIVReference to Inland Securities Corporation. All references herein to
Inland Securities Corporation or the Placement Agent hereunder will be deemed to
include all successors and assigns of Inland Securities Corporation.
Article XVParties. This Agreement will inure to the benefit of and be binding
upon the Placement Agent, the Seller, and, to the extent provided in Section 10
hereof, each person, if any, who controls (within the meaning of the 1933 Act)
such party and any controlling person of such party, and




--------------------------------------------------------------------------------




their respective successors and assigns. This Agreement and the conditions and
provisions hereof, are intended to be and will be for the sole and exclusive
benefit of the parties hereto, and, to the extent provided in Section 10 hereof,
each person, if any, who controls (within the meaning of the 1933 Act) such
party and any controlling person of such party, and their respective successors
and assigns, and for the benefit of no other person, firm or corporation, and
the term “successors and assigns,” as used herein, will not include any
purchaser of Interests as such.
Article XVIApplicable Law. This Agreement and any disputes relative to the
interpretation or enforcement hereto will be governed by and construed under the
internal laws, as opposed to, and exclusive of, the conflicts of laws
provisions, of the State of Illinois.
Article XVIIEffectiveness of Agreement. This Agreement will become effective
upon the Effective Date.
Article XVIIINot a Separate Entity. Nothing contained herein is intended to
cause the Seller, the Placement Agent and any one or more of the Soliciting
Dealers or any of them to be acting together as an association, partnership,
limited liability company, unincorporated business or other separate entity.
[Remainder of Page Intentionally Left Blank]
1


If the foregoing is in accordance with your understanding and agreement, please
sign and return the attached duplicate of this Agreement. Your indicated
acceptance thereof will constitute a binding agreement.


[ISSUER NAME], a Delaware statutory trust


By: [__________], a Delaware limited liability company, its signatory trustee


By: Inland Private Capital Corporation, a Delaware corporation, its sole member




By:    _________________________________
Keith Lampi




--------------------------------------------------------------------------------




Title:     President and Chief Operating Officer


Date:    _________________________________






Accepted as of the date first above written:


Inland Securities Corporation, a Delaware corporation


By:                        
Suzanne L. Bond
Title: Senior Vice President and
Chief Compliance Officer


Date: ______________________________








